DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29, 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 22 as recited in pg. 7, line 6 of the filed specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “7” has been used to designate both engaging means (see at least pg. 6, line 23 of filed specification) and protruding element (see at least pg. 7, line 22) and “11” has been used to designate both first matches (see at least pg. 7, line 7) and counter thread (see at least pg. 7, line 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  “the first end” in line 12 should be corrected to “the first hollow end” to maintain consistency with claim language.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “to the claim 1” in line 2 should be corrected to “to claim 1”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “are still hot” in line 8 should be corrected to “is still hot”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the phrase “connecting means still hot…” in lines 3-4 appears to be missing words.  Appropriate correction is required. For the purpose of examination, the phrase will be treated as “connecting means, while the connecting means is still hot”.
Claim 4 is objected to because of the following informalities:  the phrase “protection means still hot…” in line 11 appears to be missing words.  Appropriate correction is required. For the purpose of examination, the phrase will be treated as “protection means, while the protection means is still hot”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, it is unclear whether the “characterized” clause in line 22 is a step of the claimed method. While the clause recites the act of “coupling”, the step is contained within language that starts with “characterized in..”, which appears to be further describing the coupling element in the “providing” step of line 14. Therefore, it cannot be determined whether “coupling” is considered an additional step in the claimed method or whether it is further describing the coupling element. For the purpose of examination, the language will be treated as further describing the coupling element and not an additional step. Independent claims 5 and 7 contain similar language and are rejected for the same reasons above. Claims 2-4, 6 and 8-16 are also rejected because they depend from rejected claims 1, 5 and 7, respectively.
Regarding claims 1-16, it is unclear what the phrase “still hot” refers to because it cannot be determined what temperature is considered hot. For the purpose of examination, the language in question will be treated as being in a suitable condition during the method of realization. Furthermore, the claim does not describe any heating 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seltzer, et al. (USPN 4,740,205), hereinafter Seltzer.
Regarding claim 1, Seltzer discloses a method for the realization of an opening and liquid supplying system (system of Fig. 2) for containers (tube 14) equipped with a supplying end (Fig. 3; end near 26), comprising a coupling element (hollow sleeve 34), connecting means (needle mount 18) movable from a first position to a second position, and movable protection means (outer end cap 20), the connecting means (18) being suitable for coupling with a needle holder (annular clinching band 28) comprising the following steps:

- providing on the coupling element (34) first guiding means (being interpreted as a thread as described in pg. 4 of the filed specification; threaded aperture 30a) for guiding the movement of the connecting means (18) movable from the first position (position seen in Fig. 2), close to the second end (38), to the second position (position seen in Fig. 3), close to the first end (36), and vice versa along a first degree of freedom (col. 5, lines 7-14 – rotational movement),
- providing on the connecting means (18) engaging means (interpreted as protruding elements as described in pg. 4 of the filed specification; vanes 18a) for engaging with the protection means (20) so as to integrally move along a second degree of freedom (col. 5, lines 48-59 – longitudinal movement), different than the first degree of freedom, and first matches (sharp inner end of needle 16c) for the first guiding means (30a), so as, during the integral movement of the protection means (20) and of the connecting means (18) according to the second degree of freedom, the first matches (16c) of the connecting means (18) move from the first position to the second position along the first guiding means (30a) of the coupling element (34) characterized in that the coupling of the coupling element (34) with at least one among the container (14), the protection means (20) and the connecting means (18), occurs when the container (14), the protection means (20) or the coupling element (34) is still hot (the coupling element 34 is coupled to the container 14 as seen in Fig. 3; therefore, the 
Regarding claim 2, Seltzer discloses the method according to the claim 1, characterized in comprising the following steps:
- providing the connecting means (18) integral with a needle holder (28) equipped with needle (needle 16) suitable for punching the second end (38) of the coupling element (34), when the connecting means (18) are in the second position (Fig. 3),
- providing a needle guard (inner end cap 22) for the needle holder (28),
- embedding at least a portion of the needle guard (22) in the protection means (20) when the protection means are still hot (col. 4, lines 6-9 – outer cap 20 and inner cap 22 are assembled together to form a complete protective, sterile enclosure; therefore, one is embedded in the other). 
Regarding claim 3, Seltzer discloses the method according to claim 1, characterized in that the first guiding means (30a) are realized by pressing the connecting means (18) still hot on the coupling element (34) (col. 5, line 59 – col. 6, line 1). 
Regarding claim 4, Seltzer discloses the method according to claim 1, characterized in comprising the following steps: 
- providing on the coupling element (34) second guiding means (socket wall 40) for guiding the removal of the protection means (20), 
- providing on the protection means (20) second matches (annular wall segment 20b) corresponding to the second guiding means (40), so that the removal movement of 
- realizing the second guiding means of the coupling element (34) by pressing the protection means (20) still hot on the coupling element (34). 
Regarding claim 5, Seltzer discloses method for the realization of a pre-filled container (tube 14) comprising an opening system (Fig. 2) realized according to the method of claim 1 (see claim 1).
Regarding claim 6, Seltzer discloses method according to the claim 5, characterized in comprising the following step: 
- embedding the supplying end of the container in the coupling element (34) when the coupling element (34) is still hot (Fig. 3; col. 3, lines 41-47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662. The examiner can normally be reached Monday, Tuesday and Thursday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WL/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783